            Case 1:20-cr-10271-DPW Document 75 Filed 04/01/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
                                                       )
       v.                                              )       Criminal No. 20-10271-DPW
                                                       )
(1) CEDRIC CROMWELL and                                )
(2) DAVID DEQUATTRO,                                   )
                                                       )
                       Defendants                      )


                 GOVERNMENT’S MOTION FOR EXCLUSION OF TIME
                        UNDER THE SPEEDY TRIAL ACT

       The government respectfully moves for a Court Order excluding the period from April 1,

2021, through and including May 18, 2021 (the date of the next scheduled status conference),

from the speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), and

Section 5(b)(7)(B) of the Plan for Prompt Disposition of Criminal Cases in the United States

District Court for the District of Massachusetts (Statement of Time Limits Adopted by the Court

and Procedures for Implementing Them, Effective December 2008), on the grounds that this

period constitutes reasonable time necessary for effective preparation, taking into account the

exercise of due diligence, and the ends of justice served by excluding this period outweigh the

best interests of the public and the defendant in a speedy trial.

       The government has conferred with Timothy Flaherty, counsel for defendant Cedric

Cromwell, and Martin Weinberg, counsel for defendant David DeQuattro. Neither assents to the

relief requested in this motion.
         Case 1:20-cr-10271-DPW Document 75 Filed 04/01/21 Page 2 of 2




                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney


                                        By: /s/ Christine Wichers
                                            CHRISTINE WICHERS
                                            Assistant U.S. Attorney




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on April 1, 2021.

                                              /s/ Christine Wichers
                                              Christine Wichers




                                                 2
